Citation Nr: 0424886	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for asbestosis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing in Huntington, West 
Virginia.  

At the March 2004 hearing, the veteran raised claims of 
service connection for heart, kidney, and liver diseases, and 
sleep apnea, secondary to service-connected asbestosis.  
These issues are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

When the veteran was last examined by VA in January 2001, the 
pulmonary function test was interpreted as normal.  In June 
2003, the veteran was hospitalized for pleural effusion.  The 
impressions included asbestosis and acute pneumonia.  A 
pulmonary specialist stated that the veteran would require a 
complete pulmonary function test with diffusion capacity to 
assess the respiratory impairment from asbestos exposure.  On 
follow-up in January 2004, the impressions included asbestos 
related lung disease, COPD, and pneumoconiosis.  A pulmonary 
function test revealed mild airway obstruction, but diffusion 
capacity was not tested. 

At the March 2004 Board hearing, the veteran indicated that 
additional testing was scheduled in a week. 

In light of evidence that the clinical picture has worsened 
and under the duty to assist, a current VA examination is 
required to rate the disability.  Accordingly, this case is 
REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  In the VCAA 
notification letter:

a.  Notify the veteran that to 
substantiate his claim he should 
submit the results of a pulmonary 
function test to including the 
percent of forced vital capacity 
(FVC) and the percent of diffusion 
capacity of the lung for carbon 
monoxixde (DLCO). 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record that is 
not in the custody of a Federal 
agency such as records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.  

2.  Obtain VA records since January 2001 
from the Beckley VAMC. 

3.  Obtain the records since January 2004 
of V. A. Patel, M.D., 1155 Mercer Street, 
Princeton, WV 24740. 

4.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to service-
connected asbestosis.  The veteran's 
claims file must be made available for 
review by the examiner.  A pulmonary 
function test is required.  The examiner 
is asked to comment on the FVC and DLCO 
findings as it relates to interstitial 
lung disease. 

5.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




